Citation Nr: 1731722	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement service connection for a left knee disability, to include as secondary to a service-connected low back disability.

2. Entitlement to service connection for a left hip disability, to include as secondary to a service-connected low back disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to a service-connected low back disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to September 1977.

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).

Two hearings have been conducted in connection with the instant appeal.  The Veterans Law Judge who oversaw the Veteran's April 2014 hearing retired; hence, the Veteran was offered a new hearing on the issues, which he elected, and a second hearing was conducted before the undersigned Veterans Law Judge in April 2016.  A transcript of the same has been associated with the claims file.

The above-enumerated issues were previously remanded by the Board in an August 2016 decision, and have been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's left knee disorder was incurred in or is otherwise etiologically related to service, or that it was caused or aggravated by his service-connected low back disability.

2. The evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's left hip disorder was incurred in or is otherwise etiologically related to service, or that it was caused or aggravated by his service-connected low back disability.

3. The evidence of record fails to demonstrate that any of the Veteran's psychiatric conditions are etiologically related to service, or that any were caused or aggravated by his service-connected low back disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Hence, the Board finds the duty to notify has been satisfied.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  A significant portion of the Veteran's service treatment records are unavailable.  The Board notes that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule, and has done so in this case.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In addition, the Veteran has undergone several VA examinations in connection with the instant appeal.  Most recently, the Veteran underwent examinations in January 2017 for his left knee, left hip, and acquired psychiatric disorder.  The Board finds these examinations adequate.   They included a review of the medical file, an interview of the Veteran, and the examination findings are supported by a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected low back disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran asserts that his current left knee disability resulted from an in-service injury sustained in a fall from a 50-foot cliff while serving in the Korean de-militarized zone, or that, in the alternative, it has been caused or aggravated by his service-connected low back disability.  

The record confirms the presence of a current disability, the Veteran carrying a diagnosis of osteoarthritis of the left knee, which disability is considered a "chronic condition" for purposes of 38 C.F.R. § 3.309.  

As noted above, the Veteran's service treatment and personnel records have been lost, thus, there is no contemporaneous evidence in the record of the Veteran's fall, or of treatment sought or received in service or immediately thereafter for any knee injury.  However, in the Veteran's April 2016 hearing testimony, he acknowledged that despite falling approximately 50 feet, no injuries were noted at the time, and he was able to resume his duties without receiving medical attention, and without significant delay.  An August 1974 separation examination does not note any active diagnoses.  The Veteran has, however, alleged knee pain since service.

The record does not reflect treatment sought or received for knee-related problems for many years following separation.  Moreover, diagnostic imaging of the Veteran's left knee conducted in April 2003 was characterized as normal.  December 2008 VA treatment records show the Veteran reported the onset of his knee pain as approximately 25 years prior, or 1983, nearly a decade after separation.  He did not attribute his knee pain at that time to any in-service incident.  February 2011 VA treatment notes reflect the Veteran's contention that he fell from a cliff while serving in Korea, and continues to experience knee pain as a result.  VA treatment records from April 2013 reflect a diagnosis of left knee osteoarthritis.

The Veteran has received several VA examinations in connection with his claim for service connection for a left knee disability.  In April 2013, a VA examiner opined that the Veteran's knee condition was less likely than not related to service, citing the lack of continuity of care prior to the early 2000's, a lack which did not support ongoing or service-related knee problems.  

A second VA examination was conducted in April 2015.  That examiner opined that it was less likely than not that the Veteran's left knee arthritis was related to his active service, noting insufficient evidence in the record to support the long-term residuals of the in-service fall the Veteran claimed, as well as the lack of mention of left knee pain during service, at discharge, or for many years after separation.  Further, the examiner noted the "very active jobs" worked by the Veteran until the mid-2000's, as well as diagnostic imaging showing only minimal patellofemoral degenerative joint disease of the left knee, a finding not at all uncommon among individuals of similar age to the Veteran, as additional factors weighing against the Veteran's claims as to the etiology of his knee condition.   Moreover, the Veteran declined to attempt a squat during the examination, which refusal was noted to be "out of proportion to objective findings of any knee pathology."  The Veteran also resisted knee examination maneuvers and generated poor effort on strength testing.  Further, despite his use of a cane and knee brace for ambulation, he was noted to ambulate normally as he left the building, walking at a good pace with no obvious limp; the examiner indicated that the examination "did not show significant knee...pathology such that a cane or knee braces are required for ambulation."  

A final VA examination was conducted in January 2017.  That VA examiner agreed with previous ones in concluding that the Veteran's knee arthritis was not etiologically related to any aspect of his service.  In response to the Veteran's new contention that his knee disorder was caused or aggravated beyond its natural progression by his service-connected low back disability, the examiner indicated this was unlikely, noting the knee condition was "progressing naturally," with diagnostic imaging showing only "mild degenerative changes which are not unusual for [the Veteran's] age and previously active lifestyle."  The examiner added, "if anything, his low back condition would lead to decreased activity presumably resulting in a slowing of the progression of his [knee condition].  However, there is no evidence of aggravation due to the back condition in the medical records."

The Board finds these VA opinions to constitute the most probative evidence of record with respect to the questions of direct and secondary service connection for a knee disorder.  The opinions, and in particular the most recent VA examiner's opinion, are based on the available facts in this case, and on thorough physical examinations and reviews of the medical file.  The Board therefore finds them convincing and affords them substantial probative weight.

Accordingly, the Board finds that service connection for a left knee disability is not warranted in this case.  In so finding, the Board has given due consideration to the Veteran's lay statements, the lay statements of his father, and those of CK, supporting his contentions of knee pain after service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, the etiology of osteoarthritis of the knee exceeds the purview of a lay person.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected low back disability

The Veteran carries a current diagnosis of osteoarthritis of the left hip.  As is the case with the Veteran's left knee condition, his hip condition is considered a "chronic condition" for purposes of 38 C.F.R. § 3.309.

As with his left knee condition, the Veteran has characterized his hip-related symptoms as residuals of his in-service fall, or, in the alternative, as secondary to his service-connected low back disability.

With respect to the first contention, the same deficiencies in the Veteran's argument exist as in the case of his knee claim.  There is no objective evidence of in-service hip-related complaints, nor of continuity of care from separation.  His separation examination does not note a hip-related diagnosis of any hip-related complaints, and the record shows a long history of physically demanding employment following separation.  

The Veteran has undergone multiple VA hip examinations in connection with his service connection claim.  The first was conducted in April 2013.  That examiner opined that the Veteran's hip disorder was less likely than not related to his active service, citing the lack of continuity of care until the early 2000's, the presence of  which would support ongoing or service-related hip problems, but the absence of such care does not.

A second VA examiner issued a negative nexus opinion in April 2015, suggesting the Veteran's mild hip degenerative joint disease was more likely referred pain from his lumbar disorder.  However, this opinion was strongly contradicted by the January 2017 VA examiner, who stated that the Veteran's hip arthritis was most likely age-related, and was neither etiologically related to any aspect of service, nor to his lower back.  In explaining his opinion, the examiner suggested that, as with his knee disability, the Veteran's hip disorder was, if anything, slowed in its progression by any back-related symptoms that may have caused the Veteran to decrease his activity levels over the years.  Diagnostic imaging of the Veteran's left hip confirmed mild degenerative changes which the examiner explained were common for individuals of the Veteran's age.  

The Board finds this most recent VA examiner's opinion to be the most probative evidence of record with respect to both the questions of direct service connection for the Veteran's mild hip arthritis, and of secondary service connection.  The opinion is fully reasoned and is based on a thorough in-person evaluation of the Veteran and a review of the medical file.

Again, the Board has considered the lay statements of record, but for those reasons explained above, finds that they are not competent to establish the etiology of arthritis of the hip as this determination requires more than mere observation, but knowledge and training that lay persons do not have.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left hip disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to a service-connected low back disability

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-V); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).

As an initial matter, while the Board acknowledges the Veteran's honorable service to our country and is sympathetic to his contentions, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board also acknowledges much of the Veteran's service personnel and treatment records are missing.  However, he has not contended that these records contain evidence of a diagnosis of or treatment for a psychiatric disability, or any psychiatric symptoms or complaints.  Nor is any such diagnosis of treatment shown in the recreated records, nor in the Veteran's medical records immediately following separation.  

More recent treatment records do reflect diagnoses of PTSD, depressive disorder, anxiety disorder, and alcohol abuse disorder.  See e.g., September 2012 VA treatment records.  The Veteran's September 2012 diagnosis of PTSD appears to have been explicitly based on his articulated stressor, specifically having shot and killed a young North Korean solider while stationed in the Korean de-militarized zone.  The record does not reflect any alternate or additional stressors underpinning a PTSD diagnosis.

Lacking any corroborative evidence of the claimed stressor in the record, the Board remanded the issue of service connection for PTSD with instructions to attempt to verify the claimed stressor with the JSRRC.  In March 2015, the JSRRC issued a formal finding confirming the Veteran's unit did operate on or near the de-militarized zone, but finding that the unit history did not reflect any engagement with the enemy.  Moreover, the finding confirms that there is no evidence of any solider associated with the Veteran's unit firing upon or killing a North Korean near the de-militarized zone.  As such, the Board finds the Veteran's claimed stressor cannot be confirmed, and that, lacking credible supporting evidence that the claimed in-service stressor occurred, his PTSD claim must fail.

With respect to his other psychiatric diagnoses, the record does not reflect psychiatric complaints during service or immediately thereafter.  No such complaints were noted at separation, and the Veteran does not appear to have sought or received psychiatric treatment for many years after separation.  A "biopsychosocial history" document completed by the Veteran in 1997 indicates he first received mental health treatment in 1990, and indicated he considered himself "severely depressed" and anxious at the time the document was prepared.  He denied a history of suicidality, and denied ever having been hospitalized for mental health.  

September 2001 VA treatment records reflect complaints of anxiety.  VA treatment records from January 2003 show a diagnosis of depressive disorder and treatment therefor.  

However, April 2008 private treatment records concerning the Veteran's back show he related to providers that he had no history of depression, and denied ever feeling depressed until suffering a recent back injury.  These same records again confirm the Veteran indicated no history of psychiatric symptoms prior to 2007, an assertion he again confirmed in October 2008 and March 2009.

Private psychiatric treatment records from early 2009 note diagnoses of depressive disorder and anxiety disorder, as well as some cognitive symptoms.  VA treatment records from November 2009 show the Veteran continued to attribute his psychiatric problems to back pain, while April 2010 VA records show ongoing complaints of depression due to the Veteran's perceived inability to work.  At a September 2010 VA psychological evaluation, the Veteran's answers were noted to be considered invalid due to over endorsement of symptoms.  

The record shows ongoing psychiatric treatment from this point forward.  The Veteran also received several VA examinations in connection with his claim.  In April 2015, a VA examiner disputed the Veteran's active PTSD diagnosis, adding "I do not believe the veteran is a completely truthful historian," noting he "denied problems that are well documented, e.g., alcohol and drug problems."  

A January 2017 VA examiner agreed that the Veteran does not have PTSD based on the DSM-V criteria, but did furnish a diagnosis of unspecified depressive disorder, as well as alcohol abuse disorder.  With respect to the question of direct service connection for these disorders, the examiner opined they were less likely than not related to service, noting "the injuries incurred in service were not severe enough to result in chronic disorders.  There was insufficient evidence to suggest that the Veteran had an extended adverse reaction to the fall."  The examiner also opined the evidence was insufficient to support a relationship between the Veteran's back pain and his mental diagnoses.  

The Board finds the January 2017 VA examiner's opinions to be the most probative evidence of  record with respect to the question of service connection for the Veteran's psychological disorders other than PTSD.  They are in accord with the other evidence of record, are thorough and reasoned, and are based on an in-person evaluation of the Veteran, while taking into account his various lay statements of record and during the examination.   

The Board has considered the Veteran's lay statements, as well as those of CK, but ultimately, for reasons noted above, finds the statements and conclusions of the January 2017 VA examiner to be of more probative value.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection for an acquired psychiatric disability may be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


